Books for Less, LLC v United Natl. Ins. Co. (2018 NY Slip Op 08187)





Books for Less, LLC v United Natl. Ins. Co.


2018 NY Slip Op 08187


Decided on November 29, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 29, 2018

Richter, J.P., Manzanet-Daniels, Gische, Kapnick, Gesmer, JJ.


7749 157328/13

[*1]Books for Less, LLC, Plaintiff-Respondent,
vUnited National Insurance Company, Defendant-Appellant.


Law Office of Steven G. Fauth, LLC, New York (Steven G. Fauth of counsel), for appellant.
Law Offices of Allan Samuels & Associates, P.A., New York (Brian J. McCarthy of counsel), for respondent.

Order and judgment (one paper), Supreme Court, New York County (Marcy Friedman, J.), entered August 21, 2017, which denied defendant's motion for summary judgment declaring that it has no coverage obligation to plaintiff with respect to the underlying property damage claim, and declared that defendant is obligated to make available in connection with that claim up to the entire limit of $3 million of its excess insurance policy subject to proof of actual business income loss suffered by plaintiff, unanimously affirmed, with costs.
The plain language of the excess insurance policy issued by defendant unambiguously requires that defendant provide coverage for business interruption loss suffered by plaintiff in excess of $500,000 (see Universal Am. Corp. v National Union Fire Ins. Co. of Pittsburgh, Pa., 25 NY3d 675, 680 [2015]).
We have considered defendant's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 29, 2018
CLERK